Citation Nr: 0213461	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-08 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
frostbite of the right foot, currently evaluated as 30 
percent disabling, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).

2. Entitlement to an increased rating for residuals of 
frostbite of the left foot, currently evaluated as 30 percent 
disabling, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1993 to 
April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision in which 
the RO denied an increased rating for residuals of frostbite 
of the right foot and left foot.  The veteran filed a notice 
of disagreement in September 2000, and a statement of the 
case (SOC) was issued in October 2000.  The veteran submitted 
a substantive appeal in August 2001, and requested an RO 
hearing before a local hearing officer.  The veteran failed 
to report to the RO hearing before a local hearing officer 
scheduled in November 2001, and did not request another 
hearing following his failure to appear.  Therefore, the 
Board will proceed to review the issue on appeal as though 
the request for an RO hearing before field personnel had been 
withdrawn.  Id.  


FINDINGS OF FACT

1.  The duties to notify and assist have been substantially 
fulfilled.

2.  The veteran's service-connected disabilities of residuals 
of frostbite of the right foot and left foot do not 
demonstrate complications apart from those contemplated by 
the 30 percent evaluation, including arthralgia or other 
pain, numbness, or cold sensitivity, tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, and X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).

3.  The veteran's service connected disabilities of residuals 
of frostbite of the right foot and left foot do not cause 
marked interference with employment or frequent periods of 
hospitalization.



CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for residuals of 
frostbite of the right foot is not warranted.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code (DC) 
7122 (2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at sections including 38 C.F.R. §§ 3.102, 
3.159, 3.326). 

2.  A rating in excess of 30 percent for residuals of 
frostbite of the left foot is not warranted.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code (DC) 
7122 (2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at sections including 38 C.F.R. §§ 3.102, 
3.159, 3.326). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Historically, the RO granted entitlement to service 
connection for the veteran's residuals of bilateral foot 
frostbite in June 1996, evaluated as 10 percent disabling.  
The veteran's rating was increased to 20 percent in October 
1998, and increased to 30 percent by rating decision of 
August 1999.  In March 2000, the veteran requested an 
increased rating as his condition had worsened.  

Treatment records from the Columbia VA Medical Center (VAMC) 
were received later the same month.  The records showed 
relevant medical treatment in August 1999, when the veteran 
was seen following complaints of painful, bleeding toenails.  
The VA physician observed that all right toenails and nails 
of the left digits were dystrophic with yellowing and 
subungual crumbling.  She diagnosed nail dystrophy, and rule 
out onychomycosis.  Chronic foot pain was also diagnosed.  
The veteran returned later the same month with complaints of 
chronic, bilateral foot pain related to frostbite.  
Laboratory testing of toenail clippings showed no fungus.

A VA examination was provided in May 2000.  The veteran 
complained of burning sensations and cold sensitivity of the 
feet.  He reported problems with his toenails.  He denied 
Raynaud's phenomenon.  On physical examination of the feet, 
the veteran's skin color was normal; there was no edema.  The 
veteran's temperature was normal.  There was no atrophy.  His 
skin was moist with smooth texture.  The veteran had normal 
hair growth, with hair on his great toes.  The veteran stated 
that he had never had hair growth on the body of his foot.  
There was no evidence of dermatophytosis.  The VA examiner 
pointed out that all toenails were affected, with several 
parts of the toenails missing.  All toenails were deformed.  
All toenails had evidence of onychomycosis.  Neurological 
examination revealed normal reflexes.  The veteran had 
significant hypersensitivity to light touch across his toes 
and especially the great toe.  There was no pain or stiffness 
of the joints appreciated.  The veteran's peripheral pulses 
were felt to be normal.  The VA examiner diagnosed cold 
injury residuals, as reported.  The VA examiner added that 
probable peripheral neuropathy was temporally related to the 
veteran in-service cold exposure.  The VA examiner opined 
that the condition was permanent with little significant 
improvement.

In October 2000, the veteran reported the development of 
bilateral foot arthritis and related the disorder to his 
service-connected frostbite.  

In February 2001, the veteran's peripheral neuropathy was 
evaluated by a VA neurological examiner.  On clinical 
observation, the veteran demonstrated a normal gait, with no 
focal weakness.  He could walk on his toes and on his heels.  
The veteran's cranial nerves, coordination, and sensation 
were normal.  He had all deep tendon reflexes present.  The 
veteran had no distal sensory loss.  He had no long-tract 
findings.  He appeared to have hyperesthesia in both legs, 
particularly the soles of the feet.  The VA examiner reported 
that, by clinical examination, there was no evidence of any 
peripheral neuropathy.  The VA examiner referred the veteran 
for nerve conduction velocity (NCV) and electromyograph (EMG) 
testing to make a final diagnosis to rule out the 
possibility.  The subsequent report, dated in April 2001, 
showed normal NCV of both lower extremities.  

In his August 2001 substantive appeal, the veteran stated 
that his bilateral foot condition had worsened due to 
arthritis, and he had difficulty walking.  By April 2002 
letter, the Board requested the veteran identify or submit 
evidence showing that his service-connected cold injury 
residuals caused marked interference with his employment.  
Furthermore, the veteran was asked to identify private 
sources of relevant medical treatment.  In his June 2002 
response, the veteran indicated that he had no private 
medical treatment.  The veteran also submitted a letter from 
his former employer and his current employer.  His former 
employer, L. Williams of Sears, indicated that the veteran 
was employed from January 1999 to February 2002.  He 
indicated that the veteran constantly complained of painful 
feet after continuous standing.  When this happened, the 
veteran was allowed to take a break to ease the pain.  The 
veteran's current employer, First Union, indicated that the 
veteran was employed since February 2002 as a bank teller.  
The administrator indicated that the veteran worked forty 
hours per day, five days per week.  The physical demands of 
the veteran's job included continuous walking and standing, 
and occasional kneeling.

In June 2002, the Board received the veteran's Vocational 
Rehabilitation file from the RO pursuant to a development 
request.  The veteran's Vocational Rehabilitation file 
included a comprehensive report of vocational counseling, 
dated in November 2001.  The report indicated that the 
veteran's service-connected conditions restricted the 
following activities:  lifting, carrying, pushing, pulling, 
climbing, balancing, stooping, kneeling, crouching, crawling, 
standing, walking, and treading.  A heart condition was also 
noted as contributing to the veteran's restrictions.  It was 
determined that the veteran's restrictions created an 
impairment of employability.  After reviewing the number and 
severity of the veteran's disabling conditions, batteries of 
tests, and psychosocial history, the VA counselor determined 
that the veteran did not meet the criteria for serious 
employment handicap.  

In a statement received in July 2002, the veteran indicated 
that he had no further evidence to present.

II.  Analysis

Disability rating assignments are based on the average 
impairment of earning capacity from specific types of 
diseases and injuries, as enumerated in VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Ch.1, Part 4, Subpart B (2001).  Specified diseases 
and injuries are identified by separate, numerical diagnostic 
codes, subdivided by percentages of disability.  Id.  Where 
there is a question as to which of two percentage-evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7.  Otherwise, 
the lower rating will be assigned.  Id.  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  The evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided.  38 C.F.R. § 4.14.  

Initially, the Board notes that, for purposes of determining 
that an increased rating is warranted, the primary focus is 
upon the current severity of the disability, as reflected by 
the most current evidence of record.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In this regard, the Board 
observes that the record satisfactorily reveals the current 
state of the veteran's service-connected disability.  As the 
veteran and his representative have expressed general 
disagreement with the assignment of the rating, the Board 
construes the appeal as an appeal for the maximum benefits 
allowable by the rating criteria.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The veteran's service-connected residuals of frostbite of the 
feet have been separately rated 30 percent under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7122, 
pertaining to cold injury residuals.  Under DC 7122, a rating 
of 30 percent is warranted if there is evidence of arthralgia 
or other pain, numbness, or cold sensitivity, plus two or 
more of the following indications:  tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, and X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  
38 C.F.R. § 4.104, DC 7122.  Each body part affected by cold 
injury residuals is evaluated separately, and the individual 
ratings are combined in accordance with 38 C.F.R. §§ 4.25 and 
4.26.  38 C.F.R. § 4.104, DC 7122 (note 2).  Amputation of 
fingers or toes and other complications such as squamous cell 
carcinoma or peripheral neuropathy are separately evaluated 
under other diagnostic codes.  38 C.F.R. § 4.104, DC 7122 
(note 1).  Other disabilities that have been diagnosed as the 
residual effects of cold injury (e.g., Raynaud's phenomenon, 
muscle atrophy) are also evaluated separately, unless they 
are used to support an evaluation under DC 7122.  Id.  

The Board finds that a higher rating is not warranted under 
the diagnostic code used by the RO in evaluating the 
veteran's residuals of cold injury, i.e., 38 C.F.R. § 4.104, 
DC 7122.  Clearly, a 30 percent evaluation is the highest 
available under that DC.  The Board has explored whether the 
veteran's cold injury residuals include a disorder that 
should be separated evaluated pursuant to DC 7122, notes 1 
and 2.  However, there is no evidence that a higher rating by 
evaluation of a separate disorder is warranted.  Peripheral 
neuropathy (considered a separate and distinct disorder for 
rating purposes) was ruled out by VA examination of February 
2001 and associated EMG/NCV testing in April 2001.  The Board 
acknowledges that the veteran identified arthritis of the 
feet as residual to cold injury.  Even if, hypothetically, 
there was clinical evidence substantiating the existence of 
arthritis of the feet secondary to cold injury, any such 
arthritis of the feet would be subsumed in the current rating 
pursuant to DC 7122 criteria for 30 percent evaluation, and 
would not result in a higher rating.  Separate evaluation of 
arthritis of the feet would violate the rule against 
"pyramiding."  38 C.F.R. § 4.14.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (emphasis added).  The 
Board finds it appropriate to address the matter of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
as the veteran is construed to have raised the matter in his 
request for a rating in excess of highest schedular rating 
available.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); VAOPGCPREC 16-92 (July 24, 1992).

After reviewing the evidence of record, the Board 
acknowledges that the veteran's service-connected residuals 
of cold injury cause impairment.  The Board finds, however, 
the rating confirmed herein provides an adequate basis for 
assessing the effects of the disability on the veteran's 
earning capacity.  The rating schedule itself is based upon 
the average impairment of earning capacity due to diseases, 
and application of the schedule clearly recognizes that the 
rated disabilities interfere with employability.  38 U.S.C.A. 
§ 1155; VAOPGCPREC 6-96 (August 16, 1996).  The Board finds 
that the veteran's claim does not demonstrate exceptional or 
unusual factors as to warrant referral to the to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  Importantly, the 
veteran has not required frequent periods of hospitalization 
to treat this condition.  In addition, letters from his 
employers do not suggest that his bilateral foot disorder 
presents a "marked" interference.  The veteran currently 
works an eight-hour per day schedule.  The VA vocational 
rehabilitation report of record also suggests that the 
veteran has some impairment due to his service-connected 
disorders, but the disorders did not present a "serious 
employment handicap."  However, marked interference with 
employment is not shown by records from his current employer 
or his past employer.  The veteran's allegation of secondary 
bilateral foot arthritis does not impact his disability 
picture for extraschedular evaluation.  The diagnosed 
existence of any arthritis of the feet residual to cold 
injury is not probative of whether there is "marked 
interference with employment or frequent periods of 
hospitalization."

As a final matter, during the pendency of this appeal, 
section 5103, chapter 38 of the United States Code, was 
revised to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  As part of 
that notice, VA must indicate what portion of information and 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on the veteran's 
behalf.  Id.; see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159).  The new law instructs that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim, and 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (a)(1), (d); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).  However, VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. at 45,631 
(to be codified at 38 C.F.R. § 3.159(d)(2) ("VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.")).

The Board finds that the RO has substantially fulfilled the 
duties to notify and assist.  38 U.S.C.A. §§ 5103(a), 5103A; 
66 Fed. Reg. at 45,630-31 (to be codified as 38 C.F.R. 
§ 3.159(b)(1), (c)(3)); Quartuccio v. Principi, 16 Vet. App. 
at 187.  The April 2002 Board development letter notified the 
veteran of the portion of information and evidence that was 
to be provided by him, and which portion the Board would 
attempt to obtain on his behalf.  The October 2000 SOC and 
the April 2002 Board development letter also informed the 
veteran of the evidence necessary to substantiate his claims 
on schedular and extraschedular (38 C.F.R. § 3.321) bases.  

In addition, the claims folder contains the VA medical 
records identified as relevant to the veteran's claim.  
Furthermore, the RO provided two comprehensive VA 
examinations.  The Board acknowledges that the VA examiners 
did not indicate a review of the claims folder.  However, as 
discussed above, the medical evidence of record did not 
demonstrate that a separate and distinct disorder existed for 
schedular rating purposes.  A remand for an additional VA 
examination would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing burdens on VA with no 
benefit flowing to the claimant).  Therefore, the Board finds 
that the duties to notify and assist have been substantially 
fulfilled.  See generally, 38 U.S.C.A. §§ 5103(a), 5103A.


ORDER

An increased rating for service-connected residuals of 
frostbite of the right foot, to include an extraschedular 
rating under 38 C.F.R. § 3.321 (2001), is denied.

An increased rating for service- residuals of frostbite of 
the left foot, to include an extraschedular rating under 
38 C.F.R. § 3.321 (2001), is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

